In the
 United States Court of Appeals
             For the Seventh Circuit
                       ____________

Nos. 07-1182, 07-1190 & 07-1191
UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,
                              v.

TIM BAILEY, SHANE D. WILLIAMS, AND
ORLANDO ALEXANDER,
                                Defendants-Appellants.
                    ____________
         Appeals from the United States District Court
               for the Central District of Illinois.
         No. 02-CR-10144—Joe Billy McDade, Judge.
                       ____________
ARGUED SEPTEMBER 17, 2007—DECIDED DECEMBER 18, 2007
                   ____________


 Before FLAUM, RIPPLE, and WOOD, Circuit Judges.
  FLAUM, Circuit Judge. Nettlesome issues arise when
federal authorities disassemble a drug-distribution racket.
The government must often prove its case through the
testimony of informants with a checkered past or former
members of the conspiracy that are cooperating to gain
quarter in their own cases. The defendants themselves
frequently have prior records or indiscretions, requiring
the trial court to monitor any evidence that would prove
to be unduly prejudicial. Then there is the need to prove
the conspiracy itself, an agreement that often exists
merely in a shared understanding or coordinated activity.
2                        Nos. 07-1182, 07-1190 & 07-1191

  This case raises all of these issues. Defendants-appel-
lants, Shane Williams, Tim Bailey, and Orlando Alexander
appeal their convictions, which stem from their participa-
tion in a crack-distribution ring in Peoria, Illinois. The
enterprise stretched from Chicago down to Peoria, spanned
twelve years, and involved at least two street gangs—the
Black Disciples and the Vice Lords. Eventually law
enforcement caught wind of the operation, and these
prosecutions ensued. On July 21, 2004, a grand jury
returned an indictment against the defendants and, on
February 9, 2006, a jury convicted all three on most of the
counts in the indictment.
  Williams stood convicted of one count of conspiracy and
two counts of distributing crack. For his involvement, the
jury convicted Bailey of one count of conspiracy and one
count of distributing more than fifty grams of crack.
Finally, the jury convicted Alexander of one count of
conspiracy and one count of distributing more than five
grams of crack. Williams and Bailey received 240 months’,
and Alexander 180 months’ imprisonment. They now
appeal, raising several issues relating to the investiga-
tion and prosecution of the offenses. Finding no error,
we affirm.


                    I. Background
  All three defendants are members of gangs, though not
the same one. Shane Williams is a member of the Black
Disciples, a gang that began in Chicago and was eventu-
ally overseen by a man named Sylvester “Star” Mickle.
Beginning in 1989, with Mickle at the helm, the Black
Disciples developed a far-reaching drug-distribution
scheme that ran from their headquarters in Chicago down
to Peoria, Illinois. Eventually, Williams joined the opera-
tion in Peoria and, after a few years of yeoman’s work
selling crack, he came to head his own distribution net-
Nos. 07-1182, 07-1190 & 07-1191                            3

work in 1996. In 1999, Mickle promoted Williams to
“minister” and Williams headed the Black Disciples’ entire
drug-distribution operations in Peoria.
  Williams functioned mostly as a middleman who would
move crack from upstream distributors to downstream
Peoria dealers or users. As business boomed, Williams
was able to expand his downstream crack-distribution
business to include his brother, Bailey, and his brother’s
friend, Alexander, who were both members of a rival gang,
the Vice Lords. Throughout the 1990s and the early 2000s,
the Black Disciples and Vice Lords accounted for much
of the crack sales in Peoria. Although they initially divided
Peoria into territories, the gangs soon came to realize that
they had more to gain through cooperation than conflict;
and strict adherence to their former turf soon eroded. In
the spirit of cooperation, Williams began purchasing crack
from a Vice Lord supplier, Mario Thompson, buying
multiple ounces a week for several months until Thomp-
son’s arrest in January 2002. Thompson also sold lesser
quantities of drugs to Alexander—quarter ounces or “eight
balls”—during the months before his arrest.
  Even though he had Thompson as a supplier, Williams
continued to buy drugs from Mickle. At least once in 2002,
he and Bailey traveled to Chicago to resupply. At trial,
a government witness, John T. Williams (to our knowl-
edge, no relation), would testify that he had seen Bailey
accompany Williams to Mickle’s father’s house on several
occasions to purchase crack. John T. Williams said that
Bailey would wait in the car during the transaction,
sometimes coming to the front door to spur Williams
along if the deal took too long. Bailey could not join
Williams inside Mickle’s father’s house because of his
different gang affiliation; the détente between the Black
Disciples and the Vice Lords only went so far.
  Williams, Bailey, and Alexander worked the Taft Homes,
a government-assisted housing project run by the Peoria
4                        Nos. 07-1182, 07-1190 & 07-1191

Housing Authority (“PHA”). Bailey and Alexander would
regularly sell user-quantities of crack to residents in the
Taft Homes or would serve as liaisons between inter-
ested buyers and Williams. One such buyer was Victon
Bethel, a resident of the Taft Homes who had bought
several “eight balls” of crack from Alexander during the
spring and summer of 2002. Unbeknownst to Alexander,
Bethel had become a paid informant for the Peoria
Police Department at around the same time. Bethel’s
brother was on trial for murder and Bethel wanted to
make money to pay down the legal fees. So he contacted
the Peoria Police Department to become a paid informant.
  Under the guidance of the Peoria Police Department,
Bethel agreed to wear a wire and arrange sales of crack
cocaine from Alexander. On August 13, 2002, Bethel
spoke to Alexander and arranged a purchase. Later that
day, Alexander and Williams arrived at Bethel’s home
where Williams sold Bethel twenty-four grams of crack
for $900. Soon afterwards, Alexander cut out the middle-
man and gave Williams’ pager number to Bethel. On
August 21, 2002, Bethel called Williams to set up a sale,
but Williams directed Bethel to another seller, Adrian
Shird. Bethel met Shird later in the day and paid him
$1800 for two ounces of crack.
   On August 29, 2002, the final sale occurred. Bethel
called Alexander to purchase two more ounces. After
getting in touch with Alexander, Bethel walked to the Taft
Homes and waited near his mother’s house. After a few
minutes of waiting, Bethel received a call from Williams.
Although Williams said he had not talked to Alexander,
he told Bethel that Bailey would be coming with at least
an ounce of crack. Soon enough, Bailey arrived, but
without all of the promised supply. For some reason,
Bailey was not able to complete the sale right away, and
it took some work to get the promised amount, involving
a few calls to Williams. Bailey left Bethel, only to return
Nos. 07-1182, 07-1190 & 07-1191                            5

a few minutes later to say that the drugs would arrive
shortly. Bailey left again and Alexander reappeared,
remaining on the scene and even putting his cell phone
to Bethel’s ear so that Bailey could again reassure him
that the drugs would be arriving shortly. Bethel under-
stood Alexander to be engaging in customer relations,
“making sure that [Bethel] still wanted what [he] had
asked him for.” A few hours later Bailey returned in his
car with the full two ounces—the amount that Bethel
had originally ordered from Alexander. After delivery,
Bethel paid Bailey $1800 and Alexander got into Bailey’s
car and drove off.
  On January 21, 2003, the police arrested Bailey, Wil-
liams, and Alexander. During a search of Williams’
residence after his arrest, the police confiscated a pager, a
cell phone, two handguns and a digital scale. On January
21, 2004, a grand jury issued a five-count superseding
indictment against Williams, Bailey, and Alexander. Count
One charged the three with a drug conspiracy. Counts Two
through Four charged the three for their involvement
in the controlled sales to Bethel: Count Two charged
Williams and Alexander with distributing more than five
grams of crack during the August 13, 2002 sale; Count
Three charged Williams alone for distributing more
than fifty grams of crack based on the August 21, 2002
sale; and Count Four charged all three with distributing
more than fifty grams of crack based on the August 29,
2002 sale. Finally, Count Five charged Williams with
possessing a firearm in furtherance of a drug crime, based
on a gun found in his residence after his arrest.
  All three plead not guilty and requested a jury trial.
Before trial, Bailey learned from the government that
the Peoria Police Department and the Drug Enforce-
ment Agency had paid Bethel, who would be testifying at
trial. Bailey filed a motion in limine requesting Bethel’s
federal income-tax records; Bailey suspected that Bethel
6                        Nos. 07-1182, 07-1190 & 07-1191

had not paid income taxes on his informant payments
and claimed that the records were necessary for effective
cross-examination. The government had told Bailey that
it did not have the records and that applicable tax-return
disclosure laws forbade production anyway. The district
court denied Bailey’s motion without elaboration. Bethel
ultimately testified at trial that he had not reported his
informant payments as income on his tax returns.
   At trial, the government put forth several witnesses
against the three men. The majority of the government’s
thirteen lay witnesses were either Black Disciples or Vice
Lords; all were familiar with Peoria’s crack market and
the defendants’ involvement. As former participants in
the crack trade, the witnesses were not exactly wilting
lilies. Mario Thompson was serving a life term for crack
distribution; John T. Williams, 240 months; Martez Harris,
260 months; Ometries Barnes, 232 months; to name a few.
They testified as to their prior involvement in the drug
market, their personal drug use at the time of their
involvement, and, for those who were in prison, their
hopes of securing reduced sentences in exchange for
their testimony. On cross-examination, the defendants
questioned the witnesses at length regarding these
points and, on some occasions, pointed to inconsistencies
in their testimony or impeached them with prior incon-
sistent statements.
  One witness was John T. Williams who testified that
he had seen several of the crack sales that Mickle had
made to Williams and recounted how Bailey would usually
wait in the car. At a sidebar, Bailey’s attorney moved
to strike the testimony. He argued that the fact that
Bailey waited in the car was prejudicial and did not
establish “any type of conspiracy.” The district court
denied the motion to strike, reasoning that it was
relevant to whether a conspiracy existed.
Nos. 07-1182, 07-1190 & 07-1191                         7

  Another witness was Officer James Feehan, a PHA
security guard from the Taft Homes who had once ar-
rested Bailey for trespassing. The PHA maintained a
“trespass list,” a running tally of people that were not
allowed on PHA property. When the PHA learned that
someone on the list was on the premises of a PHA com-
plex, they would arrest him for trespassing. Both Williams
and Bailey were on the list, but Alexander was not. On
May 28, 2002, Feehan investigated a report that Williams
and Bailey were entering the apartments of some residents
of the Taft Homes. At trial he began to testify that upon
receiving information that Bailey was in the Taft Homes,
he had arrested him. Bailey’s attorney objected to the
testimony under Rule 404, as a prior bad act. The court
admitted the testimony, reasoning that it tended to
show why Bailey would need Alexander’s help selling
drugs in the Taft Homes: Because Bailey was persona
non grata, he would need Alexander to do the leg work.
The court did not consider the prejudice to be “unreason-
able . . . because all he is showing is that [Bailey] was
on the trespass list.”
   On February 9, 2006, the jury returned its verdict. It
convicted all three men of conspiracy. In addition, the
jury convicted Williams and Alexander for distributing
more than five grams of crack based on the August 13,
2002 controlled sale. The jury also convicted Williams
and Bailey for the August 29, 2002 sale of more than
fifty grams of crack, but acquitted Alexander. Finally,
the jury acquitted Williams on both the August 21, 2002
sale, in which Williams passed Bethel along to Shird, and
the firearm charge.
  On January 17, 2007, the district court sentenced
Williams and Bailey to 240 months’ imprisonment and
Alexander to 180 months. For Williams, the presentence
investigation report recommended a base offense level of
38. After adding two levels for firearm possession, two
8                         Nos. 07-1182, 07-1190 & 07-1191

levels for using a minor to distribute drugs, and four
levels for his role in the offense, his total offense level
went up to 46. Due to his category III criminal history,
Williams’ PSR recommended life imprisonment. At sen-
tencing, however, the court struck the firearm and
use-of-a-minor enhancements, lowering the offense level
to 42 and the minimum sentence to 360 months. Based
on mitigating factors, the court further reduced
Williams term in prison to 240 months. The three now
appeal.


                     II. Discussion
  Williams, Bailey, and Alexander raise a number of issues
on appeal. Williams appeals both the sufficiency of the
evidence supporting his conviction and the reasonable-
ness of his sentence. Bailey appeals the district court’s
refusal to compel production of Bethel’s tax records and
its admission of testimony concerning both his trespassing
arrest and his presence in the car during Williams’ drug
purchases. Finally, Alexander appeals the sufficiency of
the evidence linking him to the overall conspiracy. The
following sections discuss each appeal in turn.


    A. Williams’ Appeal
     1. The Sufficiency of the Evidence
  Challenging the sufficiency of the evidence on appeal is
a “daunting task.” United States v. McCaffrey, 181 F.3d
854, 856 (7th Cir. 1999). The question is not whether
this Court considers the evidence insufficient to prove
guilt beyond a reasonable doubt. Instead, this Court
will affirm a conviction if “any rational trier of fact could
have found the essential elements of the crime beyond a
reasonable doubt.” United States v. Griffin, 150 F.3d 778,
Nos. 07-1182, 07-1190 & 07-1191                            9

784 (7th Cir. 1998) (quoting Jackson v. Virginia, 443 U.S.
307, 319 (1979)). To be irrational, a verdict must not
rest on any “evidence, regardless of how it is weighed,
from which the trier of fact could find guilt.” Id. (citing
United States v. Grier, 866 F.2d 908, 923 (7th Cir. 1989)).
An appeal does not lend itself well to challenging the
credibility of witnesses, United States v. Alcantar, 83 F.3d
185, 189 (7th Cir. 1996), as this Court construes all
evidence in the light most favorable to the government,
defers to the jury in assessing credibility, and resolves all
conflicts in the evidence in favor of the government.
Griffin, 150 F.3d at 784-85.
  The jury convicted Williams of conspiring to possess
and conspiring to distribute crack cocaine and two counts
of distributing crack. Williams argues that insufficient
evidence supports the jury’s verdicts. First, Williams
argues that the government’s witnesses were “incredible
as a matter of law” because, he alleges, they were drug
users during the relevant times forming the basis for
their testimony. Second, Williams argues that the evid-
ence surrounding the controlled buys was equivocal at
best and does not corroborate the witnesses. He
argues that the recordings are of poor quality, the wit-
nesses who identified his voice on the tapes were not
credible, and that there is no solid evidence that he said
he would send his brother, Bailey.


      i. Credibility of Government’s Witnesses
  At trial, the government brought in thirteen lay wit-
nesses, most of whom had damning things to say about
Williams. To parry the blow of their testimony, Williams
asks this Court to deem the testimony of the witnesses
who testified against him incredible as a matter of law.
Williams argues that the government’s lay witnesses
should not be believed because they were drug users at
10                        Nos. 07-1182, 07-1190 & 07-1191

the time of the investigation and had ulterior motives
aside from fulfilling their civic duties.
  This is a tall order, which we decline to fill. Though
undoubtedly not pillars of society, the government’s
witnesses were not unbelievable as a matter of law
by virtue of their drug use. A witness’s testimony is
incredible as a matter of law if it is “physically impossible
for the witness to [have] observe[d] that which he claims
occurred, or impossible under the laws of nature for the
occurrence to have taken place at all.” United States v.
Hunter, 145 F.3d 946, 949-50 (7th Cir. 1998) (quoting
United States v. Saulter, 60 F.3d 170, 275 (7th Cir. 1995)).
Even if the witness testifies as to a period during which he
was under the influence of drugs, a jury is entitled to
believe the witness and can discount the testimony as
it sees fit. See United States v. Blackman, 950 F.2d 420,
424 (7th Cir. 1991) (holding that just because a witness
was a drug user, the jury could believe him).
  Because he cannot point to any suspended laws of
nature, Williams argues that the government’s witnesses
were unbelievable as a matter of law because they
were drug users during the relevant period of the investi-
gation. Bethel, for example, smoked marijuana the morn-
ing of the August 29, 2002 controlled buy. John T. Wil-
liams, who testified that Bailey would always wait in
the car while Williams was inside purchasing crack,
testified that he smoked marijuana everyday during the
relevant period. Most of the other witnesses’ testimony
was, unfortunately, a variation on a theme. Because
these witnesses’ drug use coincided with the period
forming the basis of their testimony, Williams asks
this Court to exclude it.
  It is probably true that witnesses who were stoned
during the relevant parts of the investigation did not
have all their wits about them, making their memories
Nos. 07-1182, 07-1190 & 07-1191                          11

fuzzy when they took the stand. This could, in turn, lessen
the credence that is owed to their version of events. But
it is for the jury to evaluate the credibility of the wit-
nesses, including any cloudiness brought on by their drug
use. United States v. Wilson, 31 F.3d 510, 514 (7th Cir.
1994) (stating that this Court will uphold conviction “even
if the evidence is ‘totally uncorroborated and comes
from an admitted liar, convicted felon, large-scale drug
dealing, paid government informant’ ” (quoting United
States v. Davis, 15 F.3d 1393, 1398 (7th Cir. 1994))). A
prophylactic rule that drug-using witnesses are per se
unbelievable would derail most drug prosecutions which
frequently involve, of necessity, the testimony of drug
users. These witnesses’ shortcomings must be accounted
for through cross-examination, not an exclusionary rule.
Accordingly, we will not upset the jury’s decision to
credit their testimony.
  For similar reasons, that a witness has cooperated in
exchange for a shortened prison sentence or, in Bethel’s
case, money, does not change the outcome. Although the
use of informants is “an unattractive business,” United
States v. Kaminski, 703 F.2d 1004, 1010 (7th Cir. 1983),
it is far from an upstart; “[c]ourts have countenanced
the use of informers from time immemorial.” United States
v. Dennis, 183 F.2d 201, 224 (2d Cir. 1950) (Hand, J.).
Unveiling criminal operations in which the participants
have a strong incentive to conceal their efforts often
requires coopting those who had once engaged in the
same sordid business. Id. Motivating these informants
requires consideration, such as a shortened sentence or
cash. In some circumstances, a trial court should issue a
cautionary instruction with respect to an informant’s
testimony. See United States v. Cook, 102 F.3d 249, 254-55
(7th Cir. 1996) (Ripple, J., concurring) (collecting cases).
But this is not that case. Several witnesses detailed their
involvement with Williams in the crack trade. One wit-
12                       Nos. 07-1182, 07-1190 & 07-1191

ness, Bethel, produced recordings that memorialized
some of these transactions. Further, the attorneys for all
three defendants pointed out the carrots motivating the
witnesses on cross-examination. Thus, neither the drug
use nor the use of incentives (whether viewed in isola-
tion or in tandem) justifies excluding the testimony as
incredible.


      ii. Conspiracy
  After concluding that the witnesses’ testimony was not
incredible as a matter of law, Williams’ conspiracy convic-
tion must stand. A drug conspiracy requires an “agreement
between two or more persons to possess with intent to
distribute cocaine base, the defendants’ knowledge of the
agreement, and their intention to join it.” United States v.
Billops, 43 F.3d 281, 284 (7th Cir. 1994). But the nub of
a conspiracy is an agreement, and the government can
prove the agreement by showing “an understanding—
explicit or implicit—among co-conspirators to work
together to commit te offense.” United States v.
Bustamante, 493 F.3d 879, 884 (7th Cir. 2007) (quoting
United States v. Curtis, 324 F.3d 501, 505 (7th Cir. 2003)).
Evidence of a conspiracy depends on the criminal en-
deavor. In a crack conspiracy, the evidence involves
efforts to move crack down the supply chain from the
distributor to the market (through buying, selling, find-
ing buyers, distribution) or providing support to the
operation through force, financing, or concealment. Thus,
although no overt act is required under 21 U.S.C. § 846,
see United States v. Shabani, 513 U.S. 10, 11 (1994), this
Court has credited the purchase of large quantities of
drugs, cooperation in the distribution of drugs, regular
or standardized dealings, sales on credit, and prolonged
cooperation. See Bustamante, 493 F.3d at 884-85 (collect-
ing cases). In proving its case, the government can rely
on both direct and circumstantial evidence.
Nos. 07-1182, 07-1190 & 07-1191                         13

  Aside from questioning the reliability of the govern-
ment’s witnesses, Williams points to little that would
undermine his conviction. He questions the quality of the
government’s audiotapes and points to a lack of corrobora-
tion of Williams’ involvement with Bailey. But, as dis-
cussed more fully above, the evidence of his guilt is
overwhelming. Several witnesses discussed aspects of
Williams’ ascendancy and involvement in the Peoria crack
market. From 1996 to 2003, Williams ran the Black
Disciples’ crack operation in Peoria. Multiple witnesses
testified as to their personal involvement in drug transac-
tions with Williams, often for large amounts of crack
from distributors like Mickle and Thompson. Bethel also
testified that he had purchased crack from Williams
and Alexander on August 13, 2002. This evidence is
sufficient to establish an agreement between Williams
and Alexander and Williams and Bailey to distribute
crack.


       iii. Distribution Counts
  Similarly, sufficient evidence supports Williams’ con-
viction for the August 13, 2002 and August 29, 2002 sales.
To prove a violation of 21 U.S.C. § 841(a)(1), the govern-
ment must show that the defendant knowingly and
intentionally distributed crack and that the defendant
knew that the substance was crack. United States v.
Johnson, 127 F.3d 625, 628 (7th Cir. 1997). And “distribu-
tion” consists of the “transfer of possession from one
person to another.” Id. In addition, whoever “causes an
act to be done which if directly performed by him or
another would be an offense against the United States, is
punishable as a principal.” 18 U.S.C. § 2(b) (2006).
  The evidence at trial supports Williams’ convictions.
First, Bethel testified that he purchased twenty-four
grams of crack directly from Williams on August 13, 2002
14                       Nos. 07-1182, 07-1190 & 07-1191

after calling Alexander to set up a sale of “zip,” which
Bethel testified was a street name for crack. Audio re-
cordings of the sale corroborated Bethel’s testimony
regarding the conversation with Alexander and the
subsequent sale by Williams and Alexander. At trial, the
government would also present photos of the transacted
substance, which Bethel had turned over to the police.
Second, Bethel testified that he purchased fifty-three
grams of crack from Bailey on August 29, 2002 after
placing an order with Williams over the phone. Again,
audio recordings corroborate Bethel’s testimony regarding
his conversations with Williams. As Williams had prom-
ised, Bailey soon arrived. When Bailey had trouble getting
Bethel the agreed-upon amount, Bailey’s and Williams’
phone records confirm that the two were in constant
contact. Ultimately, after several calls to Williams, Bailey
delivered two ounces of crack to Bethel. At trial, the
government presented pictures of the distributed sub-
stance, which Bethel had turned over to the police. In
short, Bethel ordered crack from Williams and received
it from Bailey, as Williams had promised. This is suf-
ficient to show that Williams “cause[d]” the distribution of
crack to Bethel for purposes of 21 U.S.C. § 841 and 18
U.S.C. § 2. The evidence from the controlled buys is
thus sufficient to support Williams’ distribution convic-
tions.


     2. Reasonableness of Sentence
  Finally, Williams challenges his sentence, arguing that
it is “excessive,” but the jury’s verdict forecloses this
argument. The district court rejected the PSR’s findings
that would have resulted in life in prison. It even varied
from the advisory Guidelines range requiring thirty years
in prison down to twenty. Given how central Williams
was to a decade-long drug conspiracy, a sentence that is
Nos. 07-1182, 07-1190 & 07-1191                          15

ten years below the advisory Guidelines range is not
“excessive.”


  B. Bailey’s Appeal
    1. District Court’s Refusal to Compel Produc-
       tion of Bethel’s Tax Records
   Bailey argues on appeal that the district court erred in
denying his request for the production of Bethel’s tax
records. Citing Brady v. Maryland, 373 U.S. 83 (1963), he
argues that the government denied his constitutional
right to exculpatory evidence and that a judgment of
acquittal is in order. The government disagrees, arguing
first that it is not clear that it could have produced the
documents at all and, second, that the defendant was not
prejudiced by the lack of the records because Bethel
admitted that he did not pay taxes on his informant
income.
  It is not necessary to determine whether the district
court erred or whether the government in fact had an
obligation to track down and turn over Bethel’s tax
records. Even if it was error to not produce the tax
returns, Bailey was not prejudiced by their absence.
Nondisclosure of material exculpatory evidence can deny
an accused a fair trial. United States v. Hamilton, 107 F.3d
499, 509 (7th Cir. 1997). Evidence is material if “there
is a reasonable probability that, had the evidence been
disclosed to the defense, the result of the proceeding would
have been different.” Id. Conversely, “[e]vidence that
impeaches an already thoroughly impeached witness is
the definition of ‘cumulative impeachment’ evidence and
its suppression cannot give rise to a Brady violation.”
United States v. Kozinski, 16 F.3d 795, 819 (7th Cir. 1994).
  Because the tax records would have been cumulative,
the district court did not err in refusing to order their
16                       Nos. 07-1182, 07-1190 & 07-1191

disclosure. Even if Bailey had the tax records, the testi-
mony at trial would not have changed one jot. Bailey
cross-examined Bethel on whether he had paid taxes on
his informant income. Bethel said that he had not, an
admission that would ostensibly undermine his cred-
ibility. It is thus hard to see what benefit Bailey would
have obtained by the tax records. The impeaching bell
had been rung; the tax records would not have amplified
the toll. Kozinski, 16 F.3d at 819 (stating that cumulative
evidence is not material); United States v. Dweck, 913 F.2d
365, 371 (7th Cir. 1990) (same). Because there is no
“reasonable probability” that the cumulative evidence
would have changed the outcome, it was not material
and no relief is available under Brady.


     2. Testimony Regarding Bailey’s Trespass Arrest
  Bailey argues that the district court erred in permitting
Officer James Feehan to testify about Bailey’s trespassing
arrest in May 2002. The district court admitted the
testimony after first concluding both that it showed why
Bailey would need Alexander to serve as a liaison in the
Taft Homes and that the probative value outweighed any
likely prejudice. On appeal, Bailey argues that the tres-
passing arrest is inadmissible as a prior bad act.
  Even if the evidence should not have been admitted, the
error was harmless. The admission of prior bad acts
into evidence is harmless if “we are convinced that the
error did not influence the jury, or had but very slight
effect, and can say with fair assurance . . . that the
judgment was not substantially swayed by the error.”
United States v. Dennis, 497 F.3d 765, 770 (7th Cir. 2007)
(quoting United States v. Torres, 977 F.2d 321, 328 (7th
Cir. 1992)).
  The admission of the trespassing arrest, if it was an
inadmissible prior bad act, did not bump the jury from an
Nos. 07-1182, 07-1190 & 07-1191                         17

acquittal to a conviction. Evidence of the prior trespass
played only a minimal role in the seven-day trial. With
respect to his conviction for distribution, Bethel still
testified that Bailey brought him two ounces of crack on
August 29, 2002. This alone would establish distribution.
As for the conspiracy, the government introduced Bailey’s
phone records to show that he was in contact with Wil-
liams on August 29, 2002 to purchase crack. The phone
records then show Williams calling Bailey, and Bethel’s
testimony establishes that Bailey ultimately arrived
with the drugs. The evidence of Bailey’s guilt is over-
whelming, leaving no doubt that the jury would have
reached the same decision with or without the trespassing
arrest in evidence. See United States v. Torres, 977 F.2d
321, 328 (7th Cir. 1992) (“[A]ny error would be harmless
because even without the . . . evidence the jury’s verdict
would almost certainly have been the same.”). Nor was
the trespass so damning as to have unduly prejudiced
the defendant in the eyes of the jury. Therefore, the
admission of Officer Feehan’s testimony regarding the
trespass arrests does not entitle Bailey to any relief.


   3. Bailey’s Presence at the Drug Sales
  Bailey also appeals the district court’s decision to
admit testimony that Bailey accompanied Williams on
trips to Mickle’s father’s house for drug sales. John T.
Williams testified that Bailey would accompany Shane
Williams to purchase crack cocaine from Mickle. He said
that Bailey would wait in the car, rather than join Wil-
liams inside because, as a Vice Lord, he was unwelcome in
the home of a Black Disciple’s father. On appeal, Bailey
argues that this evidence was not probative of the conspir-
acy and that it was unduly prejudicial. Bailey character-
izes his behavior as innocent and argues that it shows
no involvement in the drug conspiracy.
18                        Nos. 07-1182, 07-1190 & 07-1191

  Federal Rule of Evidence 402 provides that all relevant
evidence is admissible. FED. R. EVID. 402. Evidence is
relevant if it has “any tendency to make the existence of
any fact that is of consequence to the determination of
the action more probable or less probable than it would
be without the evidence.” FED. R. EVID. 401. Where the
admitted evidence fills a “chronological and conceptual
void” in the government’s case, it is relevant. United
States v. Pulido, 69 F.3d 192, 202 (7th Cir. 1995) (quoting
United States v. Vretta, 790 F.2d 651, 656 (7th Cir. 1986)).
A district court can exclude relevant evidence “if its
probative value is substantially outweighed by the danger
of unfair prejudice.” FED. R. EVID. 403. Unfair prejudice
occurs if the evidence “will induce the jury to decide the
case on an improper basis, commonly an emotional one,
rather than on the evidence presented.” Pulido, 69 F.3d
at 202 (quoting Vretta, 790 F.2d at 655). This calculus
falls squarely in the lap of the district court. This Court
will disturb the district court’s decision to admit evidence
only when it abuses its discretion. Id. at 201.
  The district court properly admitted the testimony. The
fact that Bailey waited in the car was relevant to Bailey’s
involvement in Williams’ drug purchases. The evidence
established that Bailey was not unfamiliar with Williams’
frequent visits to Mickle’s father’s home to purchase
crack, which was the nature of the alleged conspiracy.
Bailey is correct that sitting in the car and occasionally
knocking on the door are otherwise innocent behavior.
Mere presence does not prove a conspiracy. United States
v. Saadeh, 61 F.3d 510, 525 (7th Cir. 1995). But when
viewed in the context of Williams’ drug purchases, this
evidence is certainly relevant. Bailey’s presence shows
both an association between Bailey and Williams’ illicit
business and that Williams trusted Bailey enough to bring
him along. Though not conclusive, Bailey’s presence at
these drug deals makes the existence of the conspiracy
Nos. 07-1182, 07-1190 & 07-1191                          19

“more probable.” In addition, the evidence was not
unfairly prejudicial. The prejudice that results from
Bailey’s presence at Williams’ drug purchases is pretty
clear. However, the testimony was unlikely to cause
the jury to convict the defendant on an impermissible or
emotional basis. It would not be irrational for a jury to
conclude that Bailey was part of an ongoing conspiracy
to distribute drugs based, in part, on his presence in the
car during Williams’ purchases. We therefore find no
error in the district court’s conclusion and affirm Bailey’s
conviction.


  C. Alexander’s Appeal
  Alexander only appeals his conviction for being a mem-
ber of the drug-distribution conspiracy. He has never
denied his involvement in the August 13, 2002 sale of
crack to Bethel. Nor does Alexander deny that Bailey
and Williams were involved in a conspiracy, saying
that “overwhelming evidence” supports their convictions.
But he does deny that sufficient evidence proves that
he intended to join a conspiracy with Williams and Bailey
to distribute drugs. We disagree.
  Alexander may not have been the laboring oar in the
conspiracy, but he was certainly rowing. The evidence
established that Alexander would direct willing buyers
to Bailey or Williams. Alexander thus served as an inter-
mediary in the conspiracy, bridging the divide between a
willing buyer and Williams or Bailey. See United States
v. Sachsenmaier, 491 F.3d 680, 684 (7th Cir. 2007); United
States v. Rock, 370 F.3d 712, 715 (7th Cir. 2004) (“Case
law is clear that when defendants are on the same side
of a sale of drugs to a third party, there is sufficient
evidence of a conspiracy.”).
 The most obvious instance of Alexander’s role was the
August 13, 2002 sale. Bethel testified that he had called
20                       Nos. 07-1182, 07-1190 & 07-1191

Alexander around noon and asked if he could purchase
an ounce of crack. A few hours later, Bethel called Alexan-
der and asked how long it was going to take him to “grab
that zip for me.” Alexander responded that all he had to
do was “make a phone call” and that he would “have
them bring it over here, and I’ll just come to the Taft
with them.” At around 5:00 P.M. that night, Alexander
and Williams stopped by where Bethel was living and
delivered the ounce. Although Bethel had purchased crack
from Alexander three or four times in the past, he had
never bought from Williams before. After the initial
transaction, Alexander gave Williams’ number to Bethel
for him to call directly. Alexander also helped set up the
August 29, 2002 transaction, serving as a bridge between
Bailey and Bethel when the former was slow in making
delivery. Throughout the day, Alexander was in contact
with Bailey and Williams on their cell phones. Although
the jury acquitted Alexander of a distribution charge for
that day, his behavior is still relevant to whether he
conspired to do so. Billops, 43 F.3d at 286.
  This evidence clearly establishes Alexander’s involve-
ment as of August 2002, but his involvement stretches
back much further. Alexander had worked with Bailey
to sell drugs for years. Jason Parker testified that Alexan-
der would purchase “ounces, half ounces, . . . two ounces
of crack from” him beginning in 1994. He would deliver
the drugs to Alexander and Bailey together at the Taft
Homes “when their supply didn’t have the drugs they
needed.” John T. Williams testified that Williams had
Alexander and Bailey working for him out of Williams’
house on Madison Street. Until he was sent to prison in
1997, John T. Williams would deliver ounces of crack to
the house where Alexander was working for Williams,
“dealing drugs and stuff like that.” Finally, Mario Thomp-
son testified that he had also sold smaller amounts of
crack to Alexander during the months leading up to his
Nos. 07-1182, 07-1190 & 07-1191                        21

arrest in 2002, the same period in which he was supply-
ing Williams. In short, the jury was entitled to believe
that Alexander had formed an agreement with Williams
and Bailey to sell drugs, based on the controlled buys
to Bethel and the testimony establishing Alexander’s
involvement with Williams and Bailey in the Peoria crack
market. The testimony certainly supported this con-
clusion. We will not disturb it on appeal.


                    III. Conclusion
  For the foregoing reasons, we AFFIRM the jury’s verdicts
for all three defendants and AFFIRM Williams’ sentence.

A true Copy:
      Teste:

                      ________________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                 USCA-02-C-0072—12-18-07